Title: XIV. Farell & Jones to Richard Randolph, 30 July 1773
From: Farrell & Jones
To: Randolph, Richard



Sir
Bristol July 30. 1773.

We wrote you fully by the Virginia since which we have none of your favors. We did intend sending Capt. Aselby [about] the middle of next Month as usual with our Friends Goods, but having an opportunity of sending those that will be wanted for their Negroes Cloathing, we think it best to keep him at home 2 Months longer, by which means his Cargoe of Tobo. will arrive more cool and saleable in the Spring. We have therefore sent the Woollen’s you order’d, by this conveyance, the Elizabeth Capt Sampson Invoice and Bill of Loading inclosed Ammounting £83–0–6 which we wish safe and to your approbation; the remainder of your Goods shall be sent by Aselby in October.—The Owners of the Prince of  Wales have been for some time in expectation of receiving a Remittance for the Moiety of that Ships Cargoe of Slaves, and will no doubt call on us if they do not receive it soon. The punctuality of Messrs. B & B in their Remittances makes us anxious for your Credit that Messr Powell & Co should have no cause to complain, as they are Gentlemen largely concernd in the African Trade and will at any time send a Ship or two to Virginia on our Recommendation. You will therefore do well to keep us advised of the state of your Market and at same time we must look out for a proper Person to join with you in the Sale of any Ship we may procure. It will give us pleasure to render you any service in our power, provided we are secure of your making the Remittances in such manner as not to subject us to be called on which at this very alarming and critical time would be very inconvenient and disagreeable to us. You are sensible we have no advantage from these Consignments, nor any motive but to serve our Friends. It will therefore be cruel for us to suffer for our Friendship, but this we will not entertain a thought of and shall rest assured of hearing from you by the next Ship, and that your Remittances will be punctually made not only to the Owners, but also to us to answer the Bills you drew on us to Jas. Bivins £692.17.8. J Evans £135: and F. W. Castell £74. 4. 7 for what they may exceed the Net Proceeds of the 50 hhds Tobo ⅌ the Prince of Wales which we are apprehensive will not neat more than £400 as they were quite new and hot when they arrived and very unfit for use and the market has been drooping ever since. ’Tho we have not receiv’d any order for Insurance for you on the Virginian, we shall make some so soon as we have an Account what quantity you are likely to have on board, as in yours of the 29 March 1772 you say, you would always chuse to have your property cover’d. Having nothing further to add we Remain with great Regard Sr. Your mo. Obedt. Servts,

Farell & Jones


Pray who do you think a proper Person to join with you in any African Consignment?

